Citation Nr: 1600704	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability (claimed as secondary to service connected post-operative left ankle reconstruction (a left ankle disability)).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability (claimed as secondary to a left ankle disability).

3.  Entitlement to service connection for a left hip disability, to include as secondary to a left ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

By arranging for new February 2015 VA examinations to assess the Veteran's low back and right hip disabilities, the Agency of Original Jurisdiction (AOJ) implicitly reopened the claims of service connection for low back and right hip disabilities.  Notwithstanding such action, whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the July 2015 Travel Board hearing, the Veteran was represented by an attorney with the Jan Dils Law Office.  However, in a September 2015 signed statement he revoked representation by that attorney.  Therefore, the Board considers the Veteran to be proceeding pro se.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Since the November 2013 statement of the case (SOC) that most recently adjudicated the matters on appeal, the Veteran has submitted significant additional pertinent evidence that has not been considered by the AOJ in the first instance.  By November 2015 correspondence, he explicitly invoked his procedural right to have the AOJ review such evidence in the first instance.  

Accordingly, the case is REMANDED for the following:

The AOJ should review the record (to specifically include an initial review of all evidence received since the November 2013 SOC readjudicating the matters on appeal), arrange for any further development that may be indicated based on the additional evidence received (to include a VA examination, if indicated), and then readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

